DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect filed on 01/05/2021 have been considered but they are not persuasive.
In Remark page 8, second paragraph, applicant argued that Balci does not disclose or teach " ... a subset of a second sub-batch...at best, graphics processing pipeline 30 of Balci renders all of the batch of primitives with respect to a bin, or renders a subset of the batch of primitives with respect to the bin. Balci does not render multiple subsets of
the batch of primitives with respect to the bin. Accordingly, Balci does not disclose
or teach " ... a subset of a second sub-batch ... " as in claim 1.
The examiner respectfully disagrees with Applicant’s argument. In response to the applicant’s argument that “Balci does not render multiple subsets of the batch of primitives with respect to the bin. Accordingly, Balci does not disclose a subset of a second sub-batch”, applicant made general allegation the Balci failed to teach the claim feature while ignoring the detailed teaching in Balci (e.g. renders a subset of the batch of primitives with respect to the bin. As pointed out in the office action, in paragraph [0043], Balci discloses As part of a single rendering pass for a particular portion of the frame graphics processing pipeline 30 may render all or a subset of the batch of primitives with respect to a particular subset of the destination pixels (e.g., a particular bin of destination pixels) of the frame…After performing a first rendering pass with respect to a first bin graphics processing pipeline 30 may perform a second rendering pass with respect to a second bin… traverse through the bins until the primitives associated with every bin have been rendered and [0036] Rasterization stage 36 is configured to rasterize the primitive to generated a plurality of source pixels that correspond to the rasterized primitive Therefore, Balci teaches in a first rendering pass, rendering primitives of a first sub-batch rasterizing to that bin (a first subset of the batch of primitives with respect to the first bin) and in a second rendering pass, rendering primitives of a second sub-batch rasterizing to that bin (a second subset of the batch of primitives with respect to the second bin) as cited in claim 1.
In dependent claim 11 is rejected as the same explanation above.
Dependent claims 2-9 and 12-20 depend on claims 1 and 11 and are rejected as the current office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable by Balci et al. (U.S. 2016/0364901 A1) in view of Sorgard et al. U.S. 2007/0146378 A1). 
Regarding Claim 1, Balci discloses a processor configured to render a plurality of primitives of a frame (Balci, [0022] “GPU 12 may be configured to perform graphics operations to render one or more graphics primitives to display 18” and [0054] “operations are performed for the current frame of the scene”, the processor comprising: 
circuitry (Balci, [0023] “GPU 12 may include application specific integrated circuits (ASICs)” configured to render the plurality of primitives of the frame [0022] “GPU 12 may be configured to perform graphics operations to render one or more graphics primitives to display 18”, , the frame divided into a plurality of bins (Balci, [0043] “a frame may be divided into a plurality of bins” Balci teaches the frame is diviced into a plurality of bins.
wherein for at least one batch of the plurality of batches the rendering includes: for each of the plurality of bins, rendering primitives of a first sub-batch rasterizing to that bin (Balci, [0043] “As part of a single rendering pass for a particular portion of the frame graphics processing pipeline 30 may render all or a subset of the batch of primitives with respect to a particular subset of the destination pixels (e.g., a particular bin of destination pixels) of the frame…performing a first rendering pass with respect to a first bin” and [0036] “Rasterization stage 36 is configured to rasterize the primitive to generated a plurality of source pixels that correspond to the rasterized primitive” Balci teaches rendering a subset of the batch of primitives (referred to as a sub-batch) in a particular bin of pixels, and rendering a first subset of batch of primivities being rasterized to the first bin and 
for each of the plurality of bins, rendering primitives of a second sub- batch rasterizing to that bin (Balci, [0043] “As part of a single rendering pass for a particular portion of the frame graphics processing pipeline 30 may render all or a subset of the batch of primitives with respect to a particular subset of the destination pixels (e.g., a particular bin of destination pixels) of the frame, After perform a first rendering,.. graphics processing pipeline 30 may perform a second rendering pass with respect to a second bin” Balci teaches rendering a subset of the batch of primitives (referred to as a sub-batch) in a particular bin of pixels, and rendering a second subset of batch of primivities being rasterized to the second bin.
Balci discloses graphics processing pipeline 30 may receive a batch of primitives or batches of primitives (if a batch of one primitive) to render into a resulting graphics image (Balci, [0041]).
However, Balci does not explicitly teach the plurality of primitives divided into a plurality of batches of primitives.
Sorgard teaches the plurality of primitives divided into a plurality of batches of primitives (Sorgard, [0193] “the stream or set of primitives that is to be rendered (e.g. for a scene) will be divided up into separate batches (with each batch of primitives preferably corresponding to a drawing call), with the batches of primitives being distributed to plural geometry” Sorgard teaches a set of primitives that is to be rendered is divided up into a plurality of batches of primitives.
Balci and Sorgard are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Balci to combine the dividing primitives into batches (as taught by Sorgard) in order to divide plurality of primitives into a plurality of batches of primitives because Sorgard can provide a set of primitives that is to be rendered is divided up into a plurality of batches of primitives (Sorgard, [0193]). Doing so, it may provide that primitives that do not appear in a given tile do not have to be processed for that tile/bin. This allows the overall amount of graphics processing necessary for a given scene to be reduced (Sorgard, [0010]).
Regarding Claim 2, Balci discloses the processor of claim 1, further comprising circuitry configured  to rendering the primitives of the first sub-batch and the second sub-batch (Balci, [0043] “render all or a subset of the batch of primitives…of the frame…performing a first rendering pass with respect to a first bin, performing a second rendering pass with respect to a second bin” Balci teaches rendering the primitives of the first/second sub-batches.
However, Balci does not explicitly teach circuitry configured to cache the primitives of the at least one of the plurality of batches.
Sorgard teaches circuitry configured to cache the primitives of the at least one of the plurality of batches (Sorgard,[0187] “a selected set or batch of primitives from the group (e.g. stream) is sent to one processing unit” and  [0206] “a primitive list or lists can be and preferably is or are cached by or in the graphics processor, i.e. the primitive lists can be and preferably are stored in a local, more rapidly accessible memory of the graphics processor” the combination between Balci and Sorgard can teach circuitry configured to cache the primitives of one of batches (as taught by Sorgard) prior to rendering the primitives of the first sub-batch and the second sub-batch (as taught by Balci).
Balci and Sorgard are combinable see rationale in claim 1.
Regarding Claim 3, the processor of claim 2, Balci does not explicitly teach further comprising circuitry configured to evict primitives of a different one of the plurality of batches prior to caching the primitives of the at least one of the plurality of batches.  
However, Sorgard teaches evict primitives of a different one of the plurality of batches prior to caching the primitives of the at least one of the plurality of batches (Sorgard, [0203] “the system (e.g. primitive selection unit) can identify if it has already passed for rendering a primitive that it is currently selecting from for rendering, and can ignore the primitive and look to select a different primitive in that event” Sorgard teaches evict (ignore) primitives to select a different primitive, if it has already passed for rendering prior to catching the primitives (primitive list).
Balci and Sorgard are combinable see rationale in claim 1.
Regarding Claim 4, Balci as modified discloses the processor of claim 1, wherein rendering the primitives of the first sub-batch comprises dispatching the primitives to a rendering pipeline in a first pass on one of the plurality of bins, and dispatching the primitives of the first sub-batch to the rendering pipeline in a second pass on the same one of the plurality of bins before moving on to a next bin (Balci, [0034] “Geometry processing stage 34 may produce primitive data… collectively correspond to a primitive to be rasterized by further stages of graphics processing pipeline 30” and  [0043] “After performing a first rendering pass with respect to a first bin graphics processing pipeline 30 may perform a second rendering pass with respect to a second bin and etc. Graphics processing pipeline 30 may incrementally traverse through the bins until the primitives associated with every bin have been rendered” Balci teaches dispatching (providing) the primitives to rendering pipeline (30) in a first rendering pass to a first bin (as a first sub-batch) and in a second rendering pass to the next bin (a second bin).
Regarding Claim 5, the processor of claim 4, Balci does not explicitly teaches wherein the first pass comprises rasterization, and the second pass comprises rendering.  
However, Sorgard teaches wherein the first pass comprises rasterization, and the second pass comprises rendering (Sorgard, Fig. 2, [0286] The rasterising unit 33, rendering unit 34, tile buffers 35 operate, the rasterising unit 33 takes as its input a primitive and its vertices, rasterises the primitive to fragments, and provides those fragments to the rendering unit 34. The rendering unit 34 then performs a number of rendering processes, such as texture mapping, blending, shading, etc. data which it stores in the tile buffers 35” Sorgard teaches the first pass includes raterization (rasterizing unit 33) and the second pass include rendering (rendering unit 34).
Balci and Sorgard are combinable see rationale in claim 1.
Regarding Claim 6, Balci discloses the processor of claim 4, wherein the first pass comprises a Z test, and the second pass comprises rendering (Balci, [0039] “Pixel processing pipeline 38 is configured to receive a source pixel associated with a rasterized primitive to perform one or more per-pixel operations include a depth test” Balci teaches the first pass (raterization) includes a depth test (referred to as a Z test) and second pass includes included rendering.
Regarding Claim 7, Balci discloses the processor of claim 6, wherein the second pass comprises rendering based on results of the Z test (Balci, [0039] “The resulting data produced by pixel processing pipeline 38 may be referred to as destination pixel data may include data such as, e.g., color values, destination alpha values, depth values” and [0043] “the frame graphics processing pipeline 30 may render all or a subset of the batch of primitives with respect to a particular subset of the destination pixels” the result of depth test produced by pixel processing pipeline 38 as destination pixel data can be rendered by the frame graphics processing pipeline.
Regarding Claim 8, the processor of claim 1, Balci does not explicitly teach further comprising circuitry configured to cache the primitives of the at least one of the plurality of batches prior to rendering the primitives of the first sub-batch.  
However, Sorgard teaches cache the primitives of the at least one of the plurality of batches prior to rendering the primitives of the first sub-batch (Sorgard,[0187] “a selected set or batch of primitives from the group (e.g. stream) is sent to one processing unit” and  [0206] “a primitive list or lists can be and preferably is or are cached by or in the graphics processor, i.e. the primitive lists can be and preferably are stored in a local, more rapidly accessible memory of the graphics processor” the combination between Balci and Sorgard can teach circuitry configured to cache the primitives of one of batches (as taught by Sorgard) prior to rendering the primitives of the first sub-batch (as taught by Balci).
Balci and Sorgard are combinable see rationale in claim 1.
Regarding Claim 9, Balci discloses the processor of claim 1, wherein the first sub-batch comprises primitives of an object and the second sub-batch comprises primitives of a different object not in the first sub-batch (Balci, Fig. 5, [0074] “Bounding volumens 56D and 56E may be subsets of bounding volumes 56C. Bounding volume 56D may bound primitives 52C and 52D, and bounding volume 56E may bound primitive 52E” Balci teaches primitives are divided into batches (as bounding volumes) and subset of bounding volumes are sub-batches. Fig. 5 shows the first sub-batch (bounding volume 56D) includes primitives 52C and 52D and the second sub-batch (bounding volume 56E)  includes primitive 52E not in the first sub-batch (bounding volume 56D).
Regarding Claim 11, Balci in view of Sorgard discloses a method of rendering a plurality of primitives of a frame, the method comprising: 
rendering the plurality of primitives of the frame, the plurality of primitives divided into a plurality of batches of primitives, the frame divided into a plurality of bins;
wherein for at least one batch of the plurality of batches the rendering includes: 	
for each of the plurality of bins, rendering primitives of a first sub-batch’rasterizing to that bin, and 
for each of the plurality of bins, rendering primitives of a second sub- batch rasterizing to that bin.  
Claim 11 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 12, Balci as modified discloses the method of claim 11, further comprising caching the primitives of the at least one of the plurality of batches prior to rendering the primitives of the first sub-batch and the second sub-batch.  
Claim 12 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 13, Balci as modified discloses the method of claim 12, further comprising evicting primitives of a different one of the plurality of batches prior to caching the primitives of the at least one of the plurality of batches.  
Claim 13 is substantially similar to claim 3 is rejected based on similar analyses.
Regarding Claim 14, Balci as modified discloses the method of claim 11, wherein rendering the primitives of the first sub-batch comprises dispatching the primitives to a rendering pipeline in a first pass on one of the plurality of bins, and dispatching the primitives of the first sub-batch to the rendering pipeline in a second pass on the same one of the plurality of bins before moving on to a next bin. 
Claim 14 is substantially similar to claim 4 is rejected based on similar analyses.
Regarding Claim 15, Balci as modified discloses the method of claim 14, wherein the first pass comprises rasterization, and the second pass comprises rendering.  
Claim 15 is substantially similar to claim 5 is rejected based on similar analyses.
Regarding Claim 16, Balci as modified discloses the method of claim 14, wherein the first pass comprises a Z test, and the second pass comprises rendering.  
Claim 16 is substantially similar to claim 6 is rejected based on similar analyses.
Regarding Claim 17, Balci as modified discloses the method of claim 16, wherein the second pass comprises rendering based on results of the Z test.  
Claim 17 is substantially similar to claim 7 is rejected based on similar analyses.
Regarding Claim 18, Balci as modified discloses the method of claim 11, further comprising caching the primitives of the at least one of the plurality of batches prior to rendering the primitives of the first sub-batch.  
Claim 18 is substantially similar to claim 8 is rejected based on similar analyses.
Regarding Claim 19, Balci as modified discloses the method of claim 11, wherein the first sub-batch comprises primitives of an object and the second sub-batch comprises primitives of a different object not in the first sub-batch.  
Claim 19 is substantially similar to claim 9 is rejected based on similar analyses.
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable by Balci et al. (U.S. 2016/0364901 A1) in view of Sorgard et al. U.S. 2007/0146378 A1) and further in view of Nystad et al. (U.S. 2014/0354640 A1).
Regarding Claim 10, the processor of claim 1, Balci as modified does nto explicitly teach wherein the first sub-batch comprises primitives having a different Z function than at the second sub-batch.  
However, Nystad teaches wherein the first sub-batch comprises primitives having a different Z function than at the second sub-batch (Nystad, [0016] “frame to be displayed, is divided into a plurality of smaller sub-regions, usually referred to as "tiles" and Fig. 5, [0244] “function is used to derive respective depth values for each corner of the patch. FIG. 5 shows depth values that will be derived depending upon whether the depth values for the layer are defined as a function or as a range” and [0245] “FIG. 6 illustrates this and shows the derivation of the depth values for a primitive where either a depth value function or minimum and maximum depth values are required” Nystad teaches a Z function is used to derive respective depth values for each corner in the first sub-tile (Fig.5) is different than the Z function requires a depth value for a primitive in second sub-tile (Fig. 6).
Balci, Sorgard and Nystad are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Balci to combine the Z function (as taught by Nystad) in order to apply different Z functions in sub-batches because Nystad can provide a z function uses depth values for each corner in the first sub-tile is different than a z function uses depth values for a primitive in second sub-tile (Nystad, [0193]). Doing so, it may provide a more efficient early-Z test process, once for the Z-only pass, and then again for the "full" rendering pass (Nystad, [0029]).
Regarding Claim 20, Balci as modified discloses the method of claim 11, wherein the first sub-batch comprises primitives having a different Z function than the second sub-batch.
Claim 20 is substantially similar to claim 10 is rejected based on similar analyses.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611